Citation Nr: 0306595	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  96-27 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to a compensable rating pursuant to 38 C.F.R. 
§ 3.324.  

(The issue of entitlement to service connection for residuals 
of dental trauma, for the purpose of establishing eligibility 
for outpatient dental treatment will be the subject of a 
later decision.)  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1968 and from November 1979 to March 1996.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in May 1998 and September 2000.  

The Board is undertaking additional development on the issue 
of service connection for residuals of dental trauma, for the 
purpose of establishing eligibility for outpatient dental 
treatment, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  

Given the disposition reached below regarding the issue of 
service connection for headaches along with the fact that the 
issue of service connection for residuals of dental trauma 
still must be adjudicated, consideration of the veteran's 
claim of entitlement to a 10 percent disability evaluation 
based on multiple noncompensable disabilities under 38 C.F.R. 
§ 3.324 must be deferred.  If the veteran were granted 
service connection for residuals of dental trauma, 
consideration of 38 C.F.R. § 3.324 would have to include the 
additional disability or disabilities.  Further, if the 
veteran were granted a compensable evaluation for headaches, 
his claim under 38 C.F.R. § 3.324 would be moot.  See Butts 
v. Brown, 5 Vet. App. 532, 541 (1993) (en banc).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's headaches had their onset in service.  


CONCLUSION OF LAW

Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  Given the disposition reached in this case, 
the Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  

Factual Background

The service medical records show that in October 1986 the 
veteran complained of biparietal headaches for the past two 
days.  Neurological examination was normal.  The assessment 
was muscle tension cephalagia (headache).  On follow-up for 
headaches in February 1988, the veteran reported a constant 
dull ache in the occipital region.  He indicated that the 
pain would occasionally become throbbing in nature.  The 
examiner noted that the headaches still sounded tension- 
related but may have a migrainous component.  Another 
complaint of occipital headaches was made in October 1991.  
The next month, he complained of "migraine" type headaches 
intermittently since age 39.  He stated that they had 
increased in severity in the last six months and were not 
relieved by medication.  The impression was muscle tension 
headaches.

On VA examination in April 1996, the veteran reported that 
his headaches started in 1980.  The examiner noted that the 
examination was consistent with that of muscle contraction 
tension headaches.  The assessment was chronic headaches by 
history.  

In April 1998, the veteran testified that he began getting 
tension headaches while in the military in 1965.

The veteran was afforded a VA neurological examination in 
January 2002.  At that time, he reported that he got 
headaches approximately twice a month.  The headaches were 
located in the occipital region.  He reported that the onset 
of the headaches was in the late 1960s when he was on a 
flight line and near jet fuel.  Neurological evaluation 
revealed that cranial nerves II-XII were grossly intact.  
Following review of the veteran's medical records, the 
examiner indicated that the veteran's symptomatology 
warranted a diagnosis of chronic headaches.  The examiner 
opined that the headaches were related to the complaints and 
findings of headaches while in service.  The examiner noted 
that the veteran described the headaches similarly, and that 
there did not seem to be a significant break in him 
experiencing the headaches.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The medical records clearly show that the veteran was 
diagnosed with headaches in service.  The April 1996 and 
January 2002 VA examinations also resulted in diagnoses of 
chronic headaches.  The January 2002 VA examiner opined that 
the veteran's current headaches were related to the headaches 
he experienced in service.  Considering this opinion, the 
Board finds that the evidence supports the grant of service 
connection for headaches.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.


ORDER

Entitlement to service connection for headaches is granted. 



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

